DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
H2O is misspelled as H20 in line 6. In other words, oxygen should be abbreviated with the letter “O”, not with a zero.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 2-30% R2O and that R2O is an alkaline metal oxide having 1-70% SiO2 and 23-79% B2O3, which seems meaningless, since an alkali metal oxide is made of alkali metal and oxygen only, and does not have silicon or boron as part of it. Further, 2-30% cannot contain 1-70% and 23-79%. It seems that Applicant means to claim that the composition is made of 2-30% alkaline metal oxide, 10-70% SiO2 and 23-79% B2O3, and is being examined as such. Correction is required.
Claim 1 recites “alkaline metal” oxide, wherein alkaline metal is not a known metal. It is unclear if Applicant means to claim “alkali metal” oxide or “alkaline earth metal” oxide. For examination purposes, it is assumed that Applicant means to claim alkali metal oxide.
Claim 3 recites a list of ingredients. It is unclear if all ingredients must be present or if it is a choice of any one or more ingredients. Some ingredients seem to be redundant, such as potassium silicate and sodium silicate, while others are unrelated such as said silicates and potassium hydroxide solution or potassium tetraborate powder. The ingredients are also enumerated without comma or semi-colon, and there is no “and” or “or” before the last ingredient (i.e. no format to specify if it is a Markush group or otherwise). Besides the SiO2, which is found in both claims 1 and 3, the relationship between the ingredients of claim 3 and the ingredients of claim 1 is also unclear. Specifically, for example, claim 1 recites that the composition is made of alkaline metal oxide and B2O3; so is the potassium tetraborate powder, ammonium pentaborate powder, and disodium octaborate tetrahydrate in addition to the B2O3 or is the B2O3 in claim 1 made from all said potassium tetraborate powder ammonium pentaborate powder, and disodium octaborate tetrahydrate, or is it made from only one of these choices? It is not known which ingredients must be positively present in order to make the composition of claim 1. For instance, what is the role of the potassium hydroxide solution; is it an optional ingredient as a solvent or does it react to form part of the composition of claim 1?
The remaining claims are rejected since they depend from rejected clam 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over
OBOODI et al (US 4,997,698) in view of HAMM et al (US 2017/0107379).
Claims 1, 5 and 6: OBOODI discloses (see entire document) a method to form a ceramic composition based coating on a metal substrate, wherein the metal is iron (title, abstract, 5:34-37) [as claimed].
The process comprises applying a paint system onto a metal substrate and sintering the painted substrate at 1000-1220oC for a period of less than 2 hours (14:24-45) [as claimed 800oC or above].
The coating comprises 1-4 % Li2O, 42-68% SiO2, Al2O3 (4:43, 7:25-29) and preferably 3-13% B2O3 is also present (6:54-61) [wherein Li2O reads on the claimed R2O being an alkali metal oxide of claim 1 and wherein the rejection applies to the overlapping claimed range; reading on the claimed SiO2  and wherein the rejection applies to the overlapping claimed range; reading on the claimed and  B2O3; and wherein Al2O3 reads on the claimed additional material of claims 5 and 6]. 
OBOODI discloses 3-13% B2O3, failing to teach 23-79%. However, it would have been obvious to one of ordinary skill in the art to have added as much boron as needed through routine experimentation since OBOODI discloses that the boron oxide is added to the ceramic mixture to increase the adhesion of the alkali oxide and boron oxide to the metal substrate (10:7-32). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and noting also that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
	
OBOODI discloses to mix the dry composition with an organic solvent to form a suspension or slurry, wherein the solvent is chosen which volatizes at 50-250oC (4:35-39, 9:54-10:6, 11:27-30, 11:57-12:30), but fails to teach water as the solvent. However, it is known in the art to make an aqueous suspension of such composition in order to coat it on a substrate, such as taught by HAMM:
HAMM discloses (see entire document) a process to make ceramic glazes comprising frits and pigments which are calcined at high temperatures of above 1000oC (abstract, [0001], [0002, [0079], [0080]) [as claimed].
The frit comprises an alkali metal oxide, such as Na2O, K2O and Li2O at greater than 10 wt%, Al2O3 at greater than 5% wt%, SiO2 at greater than 50 wt%, and an example of B2O3 at 3 wt%, based on the frit being 100 wt% ([0040]-[0043], [0092]) [reading on the claimed ingredients of the coating]. 
The pigment is preferably high-temperature-resistant flakes, such as boron nitride (BN) [as claimed], Al2O3 [as claimed] and/or TiO2 , which give high temperature stability to the ceramic ([0047], [0053], claim 3), in amounts of 0.01-5% ([0055]) [reading on the claimed 5% of BN].
HAMM discloses that if one wants to perform the coating by wet coating, the composition is suspended in water ([0078], [0079]).
It would have been obvious to one of ordinary skill in the art to have added HAMM’s water to OBOODI’s process since OBOODI discloses to make a suspension of the composition in a solvent and HAMM discloses that water can be the solvent for the same composition and for the same purpose taught by both references of coating a substrate with a ceramic glaze comprising Li2O, SiO2, Al2O3 and B2O3 which is calcined at temperatures of over 1000oC.

	Claim 2: OBOODI discloses a coating thickness of 20-85 microns (i.e. 0.79 – 3.3 mils), such as  25, 30, 40, 60 microns (12:55-13:6).
Claim 3: OBOODI discloses various compounds that can be added to make the composition, such as SiO2,  Na2B4O7, Li2Si2O5, Li4B6O11, and several others (10:20-32) and further discloses that the molecules that make up the composition, such as the boron oxide, is derived from fluxing and sintering agents added to the ceramic during its manufacture (6:54-61). It would have been obvious to one of ordinary skill in the art to have used any compound that has the required B, Si and alkali metal that form oxides of said elements, through routine experimentation, to thus form OBOODI’s ceramic coating comprising the claimed R2O, SiO2 and B2O3, and have thus arrived at the present list of compounds with reasonable expectation of success.
Claim 4: OBOODI discloses that the boron oxide is derived from fluxing and sintering agents added to the ceramic during its manufacture (6:54-61) and is added to the ceramic mixture to increase the adhesion of the alkali oxide and boron oxide to the metal substrate (10:7-32), but does not explicitly teach boron nitride. However, it would have been obvious to one of ordinary skill in the art to have added HAMM’s boron nitride and in the disclosed amounts to OBOODI’s process since OBOODI discloses boron oxide and that the boron oxide is derived from fluxing and sintering agents added to the ceramic during its manufacture while HAMM explicitly discloses that boron nitride is especially beneficial in ceramic coatings since it gives high temperature stability to the ceramic, and have thus arrived at present claims. It would also have been obvious to one of ordinary skill in the art to have added HAMM’s boron nitride to OBOODI’s process for cumulative results since OBOODI discloses Al2O3 and HAMM discloses that boron nitride and Al2O3 are interchangeably used for high temperature stability to the ceramic, wherein both OBOODI and HAMM are concerned with making a ceramic/glaze coating on a substrate, the coating comprising oxides of alkali metal, silicon, boron and aluminum and which is further calcined at temperatures of over 1000oC.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over OBOODI et al (US 4,997,698) in view of HAMM et al (US 2017/0107379) and further in view of BROWN (US 3,832,224).
OBOODI’s and HAMM’s disclosures are discussed above and are incorporated herein by reference.
OBOODI discloses 42-68 wt% silicon oxide (4:43) [wherein the rejection applies to the overlapping claimed range], 1-4% alkali metal oxide [wherein the rejection applies to the overlapping claimed range], and 3-13% boron oxide (6:6:54-67), failing to teach 23-79% boron oxide. However, in addition to the rejection above, ceramic coating with the claimed ingredients and percentages is known in the art, as disclosed by BROWN:  
BROWN discloses (see entire document) a glaze coating comprising 18-30 parts boron oxide, 35-55 parts silicon oxide, 5-25 parts by weight of aluminum oxide and 1.5-5 parts by weight of sodium oxide and potassium oxide (abstract). The coating is applied to a substrate and heated to 1890oF (1032oC) for 2 hours (5:64-65). BROWN discloses that this particular coating provides increased strength, excellent hardness, improved resistance to moisture permeation and good resistance to attack by highly acidic or alkaline substances (2:14-23) (abstract). 
It would have been obvious to one of ordinary skill in the art to have used BROWN’s percentage of boron oxide in OBOODI’s process since OBOODI discloses that the boron oxide is added to the ceramic mixture to increase the adhesion of the alkali oxide and boron oxide to the metal substrate (10:7-32) and BROWN discloses that the ingredients and percentages used to make the glaze provides for increased strength, excellent hardness, improved resistance to moisture permeation and good resistance to attack by highly acidic or alkaline substances, and, further, wherein the combination of the references show that the percentages of the ingredients can be successfully varied, wherein  OBOODI, HAMM and BROWN are concerned with making a ceramic/glaze coating on a substrate comprising oxides of alkali metal, silicon, boron and aluminum and which further calcined at temperatures of over 1000oC.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of U.S. Patent No. 11,142,652.
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite the same coating composition over a substrate, ‘652 recites a product while the present claims recite a process to make the product, making them obvious variants of each other. 

Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 63 of copending Application No. 15/906,361 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although both applications claim a process to form a coating on a substrate and/or a composition comprising said coating, the present claims also recite that the coating is a corrosion resistant flexible coating. However, since both applications recite the same coating, ’361’s coating is inherently corrosion resistant and flexible.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of copending Application No. 17/177,937 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although both applications claim a process to form a coating on a substrate and/or a composition comprising said coating, the present claims recite that the coating is a corrosion resistant flexible coating while ‘937 recites that the coating is porous refractory. However, since both applications recite the same coating, both coatings are inherently corrosion resistant and flexible and porous refractory.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765